Chapman, C. J.
The defendant’s letter to the plaintiff, written on the 24th of March 1867, speaks of the pain it had given *334him to hear the sentiments which the plaintiff had expressed in regard to his daughter Alice, and the manner and warmth with which she had expressed herself. It speaks of his love for Alice as his child, whatever her faults might be; and of the fact that the breach was becoming wider between the plaintiff and her. It concludes with the expression of a belief that the union between himself and the plaintiff would be anything but a happy one, and respectfully asks to be released from the engagement.
The conversation referred to in the letter was testified to by the defendant; and he was contradicted by the plaintiff’s testimony in respect to several material particulars.
The defendant offered evidence to prove that, some time after the letter was written, the plaintiff, in speaking of Alice to a third person, said : “ I hate her. She shall never live with me; and I will never live with her. George [the defendant] is ashamed of me, and wanted to take me out of the way. I will never go upon the farm to live.” The jury were instructed to disregard this so far as it consisted of a statement of her then present feelings. But such an expression of her then present feelings in respect to past occurrences as is stated in the evidence offered would have some tendency to show what her past views had been on the same subjects, not only in regard to the daughter, but in regard to the intentions of the plaintiff and her determination not to live on the farm ; and it was for the jury to consider whether the evidence did not corroborate the defendant’s testimony as to the interview between him and the plaintiff. As to this evidence the exceptions are sustained.
The other rulings appear to be correct; but, as the evidence may be varied on a new trial, it is not necessary to discuss them.